           Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH ZORN-HILL, et al.,
                        Plaintiffs,
                                                                  Case No. 19-CV-1058 (KMK)
                             v.

  A2B TAXI LLC, et al.

                                  Defendants.




  CHRISTOPHER HUNLOCK, et al.,
                     Plaintiffs,
                                                                 Case No. 18-CV-11165 (KMK)
  v.
                                                                             ORDER
  A2B TAXI LLC, et al.

                                  Defendants.



KENNETH M. KARAS, United States District Judge:

       On February 4, 2020, Plaintiff Kenneth Zorn-Hill (“Zorn-Hill”) filed a Complaint against

A2B Taxi LLC (“A2B”), Everald Gilliard, and Trevonne Gilliard (collectively, “Defendants”),

pursuant to the Fair Labor Standards Act of 1938 (“FLSA”) and New York Labor Law Article 6

§ 190 et seq (“NYLL”). (Compl. (“Driver Compl.”) (Dkt. No. 1, 19-CV-1058 Dkt.).) On April

5, 2019, the Court ordered a procedure for drivers for Defendants to opt into Zorn-Hill’s class

allegations. (Dkt. No. 26, 19-CV-1058 Dkt.) From February 19, 2019 through July 8, 2019, 29

individuals indicated their consent to be Plaintiffs to this Action, 28 of whom are still Plaintiffs.1



       1
       These individuals included Jose Rivera, (Dkt. No. 12, 19-CV-1058 Dkt.), Michael
Wardlaw, (Dkt. No. 13, 19-CV-1058 Dkt.), Carl Travis, (Dkt. No. 18, 19-CV-1058 Dkt.),
                                                  1
         Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 2 of 16




       Similarly, on November 30, 2018, Plaintiff Christopher Hunlock (“Hunlock”) filed a

Complaint against A2B and Everald Gilliard, pursuant to the FLSA and NYLL. (Compl. (Dkt.

No. 1, 18-CV-11165 Dkt.).) On August 21, 2020, the Court ordered a stipulation granting leave

to file a First Amended Complaint, which added as a Plaintiff Bonnie Klonowski (“Klonowski”;

together with Hunlock, “Dispatcher Plaintiffs”; collectively with Driver Plaintiffs, “Plaintiffs”).

(Stip. Regarding Pl.’s Proposed Am. of Compl. (Dkt. No. 15, 18-CV-11165 Dkt.); Proposed First

Am. Compl. “Dispatcher Compl.” (Dkt. No. 14-1, 18-CV-11165 Dkt.).)

       The Parties now seek approval of their proposed settlement. (Letter from N. Charney,

Esq., to Court (Aug. 21, 2020) (“Letter”) (Dkt. No. 77, 19-CV-1058 Dkt.); Proposed Settlement

Agreements (the “Proposed Settlement”) (Dkt. No. 77-1, 19-CV-1058 Dkt.); see also (Dkt. Nos.

16 and 16-1, 18-CV-11165 Dkt.).) For the reasons that follow, the Parties’ application is denied

without prejudice.




Timothy C. Brown, (Dkt. No. 21, 19-CV-1058 Dkt.), Leith Mickens, (Dkt. No. 24, 19-CV-1058
Dkt.), David Rosner, (Dkt. No. 27, 19-CV-1058 Dkt.), Emily Bonaventure, (Dkt. No. 28, 19-CV-
1058 Dkt.), Geddes Laird, (Dkt. No. 29, 19-CV-1058 Dkt.), Kwane DelValle, (Dkt. No. 30, 19-
CV-1058 Dkt.), Stuart Johnson, (Dkt. No. 31, 19-CV-1058 Dkt.), Michael Randolph, (Dkt. No.
32, 19-CV-1058 Dkt.), Bindu Platts, (Dkt. No. 33, 19-CV-1058 Dkt.), Rodney Strachan, (Dkt.
No. 34, 19-CV-1058 Dkt.), Eric Decker, (Dkt. No. 36, 19-CV-1058 Dkt.), Cary Hasner, (Dkt.
No. 37, 19-CV-1058 Dkt.), Ricky Cook, (Dkt. No. 38, 19-CV-1058 Dkt.), William Jackson,
(Dkt. No. 39, 19-CV-1058 Dkt.), Theodore Hallock, (Dkt. No. 40, 19-CV-1058 Dkt.), Galen
Pattillo, (Dkt. No. 41, 19-CV-1058 Dkt.), Kristine Lindsay, (Dkt. No. 42, 19-CV-1058 Dkt.),
Ciayan London, (Dkt. No. 43, 19-CV-1058 Dkt.), Nicole Short, (Dkt. No. 44, 19-CV-1058 Dkt.),
Barbara J. Thomas, (Dkt. No. 45, 19-CV-1058 Dkt.), Iris Perez, (Dkt. No. 46, 19-CV-1058 Dkt.),
Sergio Ulysse, (Dkt. No. 47, 19-CV-1058 Dkt.), Craig Morris, (Dkt. No. 48, 19-CV-1058 Dkt.),
Darrell McGriff Jr., (Dkt. No. 49, 19-CV-1058 Dkt.), and Ronald Stowers (collectively with
Zorn-Hill, “Driver Plaintiffs”), (Dkt. No. 53, 19-CV-1058 Dkt.). Larry Flood also consented to
be a Plaintiff, (Dkt. No. 35, 19-CV-1058 Dkt.), but on August 20, 2020 voluntarily requested and
stipulated to dismissal of the action on his behalf, (Dkt. No. 76, 19-CV-1058 Dkt.).
                                                 2
           Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 3 of 16




                                          I. Background

       According to the Complaints, A2B provides non-emergency medical transportation

services. (Driver Compl. ¶ 28; Dispatcher Compl. ¶ 16.) Plaintiffs allege that they were not (1)

informed of their right to overtime pay, (2) paid overtime for work in excess of 40 hours per

week, or (3) provided with an appropriate wage notice. (Driver Compl. ¶¶ 28–45; Dispatcher

Compl. ¶¶ 15–29.) Plaintiffs seek damages, liquidated damages, pre- and post-judgment interest,

further relief available under the FLSA and NYLL, and attorney fees. (Driver Compl. ¶ 54;

Dispatcher Compl. ¶ 38.)

                                          II. Discussion

       Under Fed. R. Civ. P. 41(a)(1)(A), a plaintiff’s ability to dismiss an action without a court

order is made “[s]ubject to . . . any applicable federal statute.” “Except as provided in Rule

41(a)(1), an action may be dismissed at the plaintiff’s request only by court order, on terms that

the court considers proper.” See Fed. R. Civ. P. 41(a)(2). The Second Circuit has confirmed that

the FLSA is an “applicable federal statute,” such that “Rule 41(a)(1)(A)(ii) stipulated dismissals

settling FLSA claims with prejudice require the approval of the district court or the [Department

of Labor] to take effect.” Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir.

2015) (quotation marks omitted), cert. denied, 136 S. Ct. 824 (2016).2 Consequently, “the

[P]arties must satisfy the Court that their agreement is ‘fair and reasonable.’” Penafiel v. Rincon




       2
         Although not relevant here, the Second Circuit has explained the authority of the
Department of Labor to approve settlements, noting “the Secretary of Labor has the authority to
‘supervise the payment of the unpaid minimum wages or the unpaid overtime compensation
owing to any employee or employees under’” certain portions of the FLSA, in which case “‘[t]he
agreement of any employee to accept such payment shall upon payment in full constitute a
waiver by such employee of any right he may have . . . to such . . . unpaid overtime
compensation and’ liquidated damages due under the FLSA.” Cheeks, 796 F.3d at 201 n.1
(second alteration in original) (quoting 29 U.S.C. § 216(c)).
                                                 3
           Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 4 of 16




Ecuatoriano, Inc., No. 15-CV-112, 2015 WL 7736551, at *1 (S.D.N.Y. Nov. 30, 2015); see also

Velasquez v. SAFI-G, Inc., No. 15-CV-3068, 2015 WL 5915843, at *1 (S.D.N.Y. Oct. 7, 2015)

(same).

          When assessing a proposed settlement for fairness, there is generally “a strong

presumption in favor of finding a settlement fair, as the Court is generally not in as good a

position as the parties to determine the reasonableness of an FLSA settlement.” Lliguichuzhca v.

Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013) (quotation marks omitted); see also

Matheis v. NYPS, LLC, No. 13-CV-6682, 2016 WL 519089, at *1 (S.D.N.Y. Feb. 4, 2016)

(same); Souza v. 65 St. Marks Bistro, No. 15-CV-327, 2015 WL 7271747, at *4 (S.D.N.Y. Nov.

6, 2015) (same); Martinez v. Hilton Hotels Corp., No. 10-CV-7688, 2013 WL 4427917, at *1

(S.D.N.Y. Aug. 20, 2013) (same).

          As a number of courts have recognized, although a court should consider the totality of

the circumstances, the most significant factors include:

          (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement
          will enable the parties to avoid anticipated burdens and expenses in establishing
          their respective claims and defenses; (3) the seriousness of the litigation risks faced
          by the parties; (4) whether the settlement agreement is the product of arm’s-length
          bargaining between experienced counsel; and (5) the possibility of fraud or
          collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quotation marks

omitted); see also Zamora v. One Fifty Fifty Seven Corp., No. 14-CV-8043, 2016 WL 1366653,

at *1 (S.D.N.Y. Apr. 1, 2016) (same); Garcia v. Jambox, Inc., No. 14-CV-3504, 2015 WL

2359502, at *2 (S.D.N.Y. Apr. 27, 2015) (same). Conversely, factors which weigh against

finding a settlement fair and reasonable include:

          (1) the presence of other employees situated similarly to the claimant; (2) a
          likelihood that the claimant’s circumstance will recur; (3) a history of FLSA non-
          compliance by the same employer or others in the same industry or geographic

                                                    4
            Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 5 of 16




        region; and (4) the desirability of a mature record and a pointed determination of
        the governing factual or legal issue to further the development of the law either in
        general or in an industry or in a workplace.

Wolinsky, 900 F. Supp. 2d at 336 (quotation marks omitted); see also Villalva-Estrada v. SXB

Rest. Corp., No. 14-CV-10011, 2016 WL 1275663, at *2 (S.D.N.Y. Mar. 31, 2016) (same);

Jambox, 2015 WL 2359502, at *2 (same); Camacho v. Ess-A-Bagel, Inc., No. 14-CV-2592, 2014

WL 6985633, at *2 (S.D.N.Y. Dec. 11, 2014) (same). Making this determination “is thus an

information intensive undertaking,” Camacho, 2014 WL 6985633, at *2, and “the [P]arties must

provide the [C]ourt with enough information to evaluate the bona fides of the dispute,” Gaspar v.

Pers. Touch Moving, Inc., No. 13-CV-8187, 2015 WL 7871036, at *1 (S.D.N.Y. Dec. 3, 2015)

(quotation marks omitted).3 To this end, courts require information surrounding “the nature of

[the] plaintiffs’ claims, . . . the litigation and negotiation process, the employers’ potential

exposure . . . to [the] plaintiffs . . . , the bases of estimates of [the] plaintiffs’ maximum possible

recovery, the probability of [the] plaintiffs’ success on the merits, and evidence supporting any

requested fee award.” Id. (first alteration in original) (quotation marks omitted) (quoting Nights

of Cabiria, 96 F. Supp. 3d at 176).




        3
         This approach is consistent with the requirement that “FLSA settlements . . . not be
confidential,” in part because “sealing FLSA settlements from public scrutiny could thwart the
public’s independent interest in assuring that employees’ wages are fair.” Lopez v. Nights of
Cabiria, LLC, 96 F. Supp. 3d 170, 177–78 (S.D.N.Y. 2015) (citation, alteration, and quotation
marks omitted).


                                                   5
           Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 6 of 16




       A. Settlement Amount

       The Court finds that the settlement sum is fair and reasonable. The Parties have agreed to

a settlement sum of $105,000 for Driver Plaintiffs and $35,000 for Dispatcher Plaintiffs. (Letter

2; Proposed Settlement 4–5, 31.) 4

       Regarding Driver Plaintiffs, the Parties state that “if the Drivers are determined to be

subject to the taxicab exemption, their recovery would be zero” and that “this was a serious

concern for the Plaintiffs.” (Id. 3.) However, “the Parties[’] calculation of damages should

liability be found for the Driver[] [Plaintiffs] ranged between $22,000 (Defendants’ calculation)

and $300,000 ([Driver] Plaintiffs’ calculation). (Id.) The Parties further state that, based on a

large sample of computer data containing ride times and login/logout information, “the damages

for the Drivers is between $22,000 (Defendants’ calculation) and $135,000 (Plaintiffs’

calculation).” (Id.) Based on a settlement sum of $105,000, the Parties state that, “[s]etting

aside the wage statement and liquidated damages, the Drivers are receiving a substantial portion

(more than one third) of Plaintiffs’ own best case scenario calculation[,] and more than three

quarters (75%) of the damage if the data is invoked.” (Id. 4.)

       Regarding Dispatcher Plaintiffs, the Parties state that “the range of recovery is between

zero (no liability is found) and $15,000 plus liquidated damages for Klonowski and $35,000 plus

liquidated damages for Hunlock.” (Id. 3.) Based on a settlement sum of $35,000, and

subtracting $10,000 in attorneys’ fees, the Parties state that, again “[s]etting aside the wage

notice damages and liquidated damages[,] the two Dispatchers are receiving fifty percent (50%)

of their best-case scenario damages.” (Id.)



       4
        The Proposed Settlement includes two proposed agreements, each with separate page
numbers. (See generally Proposed Settlement.) To avoid confusion, the Court cites to the ECF-
generated page numbers at the top right corner of the relevant page.
                                                  6
           Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 7 of 16




       The percentages provided by the Parties undercount the Plaintiffs’ alleged damages and

best-case return at trial, for two reasons. First, they do not include liquidated damages, which are

available “in an additional equal amount” as unpaid overtime compensation under the FLSA. 29

U.S.C.A. § 216(b). (See Letter 3.) Second, the percentages also do not include possible

statutory damages of up to $5,000 per Plaintiff under New York law for failure to provide wage

notices. N.Y. Lab. Law § 198. (See Letter 3.) Thus, the best-case return for the Driver Plaintiffs

is $745,000, and for the Dispatcher Plaintiffs is $110,000.5

       The recovery amount of $25,000 for the Dispatcher Plaintiffs is consistent with

settlements that have been approved by courts in the Second Circuit. Several courts have

approved settlements that provide around one-quarter or one-third of total alleged damages. See

Garcia v. Cloister Apt. Corp., No. 16-CV-5542, 2019 WL 1382298, at *2 (S.D.N.Y. Mar. 27,

2019) (“[P]laintiffs’ net settlement ... represents more than 28% of their total alleged damages

and more than 72% of their claimed unpaid wages. This percentage is reasonable, especially

given plaintiffs’ potential obstacles to recovery.”); Felix v. Breakroom Burgers & Tacos, No. 15-

CV-3531, 2016 WL 3791149, at *2 (S.D.N.Y. Mar. 8, 2016) (approving settlement amount of

less than 25% of the maximum possible recovery). Consistent with these decisions, the proposed

$35,000 settlement will allow Dispatcher Plaintiffs to recover $25,000, which is slightly less than

one-fourth of $110,000. Thus, the Court finds that this settlement sum is fair.

       By contrast, the proposed settlement amount for the Driver Plaintiffs is lower, as a

percentage of their alleged damages, than the amount provided in settlements typically approved




       5
        Total best-case judgment for Driver Plaintiffs is $300,000 (actual damages) plus
$300,000 (liquidated damages) plus $145,000 (statutory damages). Total best-case judgment for
Dispatcher Plaintiffs is $50,000 (actual damages) plus $50,000 (liquidated damages) plus
$10,000 (statutory damages).
                                                 7
         Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 8 of 16




by courts in the Second Circuit. The proposed $105,000 settlement will allow Driver Plaintiffs

to recover $75,000, which is slightly more than 10% of Driver Plaintiffs’ total alleged damages

of $745,000. Nonetheless, two factors cause the Court to deem this settlement amount fair as

well.

        First, the Parties state that “Defendants were able to show that they in fact did provide the

statutory wage notices required by law, which comprised, for most Plaintiffs, a claim for $5,000

which is not viable.” (Letter 3.) This suggests that the Driver Plaintiffs’ realistic best-case

scenario is $600,000, not $745,000. The proposed recovery amount of $75,000 is 12.5% of the

best-case scenario of $600,000. This amount is not dramatically lower than similar settlements

approved by courts in this district. See Gervacio v. ARJ Laundry Servs. Inc., No. 17-CV-9632,

2019 WL 330631, at *1 (S.D.N.Y. Jan. 25, 2019) (approving settlement amount “equal to

approximately 20 per cent of total possible recovery and approximately 43 percent of [the

p]laintiff’s base damages”)

        Second, Driver Plaintiffs face major factual and legal litigation risks. They face factual

risk because a sampling from “a large volume of computer data” suggests that the Driver

Plaintiffs’ lost wages are $135,000, rather than $300,000. (Letter 3.) Courts in this district have

noted that factual litigation risks may result in a lower reasonable settlement amount. See

Beckert v. Ronirubinov, No. 15-CV-1951, 2015 WL 8773460, at *2 (S.D.N.Y. Dec. 14, 2015)

(approving award of approximately 25% of maximum recovery where the plaintiff faced risks

from “lack of documentation and conflicting witness support” (quotation marks omitted));

Vargas Ortiz v. Three Star on First, Inc., No. 19-CV-928, 2019 WL 4013981, at *2 (S.D.N.Y.

Aug. 26, 2019) (approving settlement amount of 23.4% of the plaintiff’s best-case recovery

where “records show[ed] that [the p]laintiff did not work for . . . as long as alleged”). Driver



                                                  8
         Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 9 of 16




Plaintiffs also face legal risk because they may be “exempt from overtime under the FLSA taxi

exemption . . . . While the Second Circuit has not yet spoken on this question as it relates to non-

emergency medical transportation, . . . there is a serious risk that the same analysis would apply.”

(Letter 3.) The Court considers the settlement amount in light of “the legal and evidentiary

challenges that would face the plaintiffs in the absence of a settlement.” Lopez v. Poko-St. Ann

L.P., 176 F. Supp. 3d 340, 342 (S.D.N.Y. 2016). Indeed, one court in the Second Circuit has

approved a settlement of only 7% of the plaintiff’s best-case scenario, based on a similar

combination of factual and legal risk. See Aguilar v. N & A Prods. Inc., No. 19-CV-1703, 2019

WL 5449061, at *1–*2 (S.D.N.Y. Oct. 24, 2019) (approving settlement of $40,000 where the

plaintiffs estimated potential recovery was $570,000, based on, inter alia, a dispute about the

plaintiff’s exempt status and number of hours worked).

       B. Attorney Fees

       The Court finds that the attorney fees and costs requested by Plaintiffs’ Counsel are

reasonable. Under both FLSA and the New York Labor Law, a successful plaintiff—including

one who settles—is entitled to attorneys’ fees. See Lizondro-Garcia v. Kefi LLC, No. 12-CV-

1906, 2015 WL 4006896, at *2 (S.D.N.Y. July 1, 2015) (citing, inter alia, 29 U.S.C. § 216(b),

N.Y. Labor Law §§ 198, 663(1)). In the Second Circuit, courts may calculate attorneys’ fees

using one of two methods: the “lodestar” method or the “percentage of the fund” method. See

McDaniel v. Cty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010). “Under the percentage-of-

the-fund method, the attorneys are awarded a reasonable percentage of the common fund.” Kefi,

2015 WL 4006896, at *3. “Under the lodestar method, ‘the district court scrutinizes the fee

petition to ascertain the number of hours reasonably billed to the class and then multiplies that

figure by an appropriate hourly rate.’” Ortiz v. Chop't Creative Salad Co. LLC, 89 F. Supp. 3d



                                                 9
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 10 of 16




573, 590 (S.D.N.Y. 2015) (footnote omitted) (quoting Goldberger v. Integrated Res., Inc., 209

F.3d 43, 47 (2d Cir. 2000)). “After the computation is done, ‘the district court may, in its

discretion, increase the lodestar by applying a multiplier based on “other less objective factors,”

such as the risk of the litigation and the performance of the attorneys.’” Id. at 590–91 (quoting

Goldberger, 209 F.3d at 47). “Although [the Second Circuit] ha[s] acknowledged that the trend

in this Circuit is toward the percentage method, it remains the law in this Circuit that courts may

award attorneys’ fees in common fund cases under either the ‘lodestar’ method or the

‘percentage of the fund’ method.” McDaniel, 595 F.3d at 417 (some quotation marks omitted).

Under either approach, courts draw on the following considerations—commonly known as the

“Goldberger factors”—when assessing the reasonableness of attorneys’ fees: “(1) the time and

labor expended by counsel; (2) the magnitude and complexities of the litigation; (3) the risk of

the litigation; (4) the quality of representation; (5) the requested fee in relation to the settlement;

and (6) public policy considerations.” Goldberger, 209 F.3d at 50 (alteration and quotation

marks omitted).

        When requesting attorneys’ fees in an FLSA case, “counsel must submit evidence

providing a factual basis for the award.” Wolinsky, 900 F. Supp. 2d at 336 (S.D.N.Y. 2012).

Although courts may elect to award fees by either considering the lodestar method—the

reasonable hourly rate of the attorney multiplied by the number of hours reasonably expended—

or the percentage method—a percentage of the total amount recovered by the plaintiffs—“[t]he

trend in [the Second] Circuit is toward the percentage method.” Wal-Mart Stores, Inc. v. Visa

U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005). Even where attorneys’ fees are sought pursuant to

the percentage of the fund method, “counsel must submit evidence providing a factual basis for

the award.” Wolinsky, 900 F. Supp. 2d at 336; see also Guareno v. Vincent Perito, Inc., No. 14-



                                                  10
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 11 of 16




CV-1635, 2014 WL 4953746, at *2 (S.D.N.Y. Sept. 26, 2014) (“Counsel must provide a factual

basis for a fee award, typically with contemporaneous time records.”). A proper fee request thus

includes “contemporaneous billing records documenting, for each attorney, the date, the hours

expended, and the nature of the work done.” Nights of Cabiria, 96 F. Supp. 3d at 181. The

Court must also determine the reasonable hourly rate by considering the “prevailing market rate

for lawyers in the district in which the ruling court sits.” Anthony v. Franklin First Fin., Ltd.,

844 F. Supp. 2d 504, 507 (S.D.N.Y. 2012).

       Here, under the Proposed Settlement, Plaintiffs’ Counsel seeks an award of $40,000 in

attorneys’ fees and costs, (Letter 5), with $30,000 coming from Driver Plaintiffs’ recovery and

$10,000 coming from Dispatcher Plaintiffs’ recovery, (id. 2). This is less than 30% of the total

settlement of $140,000. (Id. 5.) This percentage is appropriate, as courts in the Second Circuit

routinely award attorney’s fees in FLSA settlements of one-third of the total recovery. See

Garcia v. Atlantico Bakery Corp., No. 13-CV-1904, 2016 WL 3636659, at *1 (S.D.N.Y. June

29, 2016) (“[O]ne-third of the total award is the customary contingency percentage in FLSA

cases.”); see also Ocasio v. Big Apple Sanitation, Inc., No. 13-CV-4758, 2016 WL 5376241, at

*2 (E.D.N.Y. Mar. 16, 2016) (noting that the fee sought was “less than the typical contingency

fee percentage of 33 1/3%”), adopted by 2016 WL 5390123 (E.D.N.Y. Sept. 26, 2016).

Separately, Plaintiffs’ Counsel has submitted billing records, which based on a billing rate of

$500/hour suggest a lodestar sum of more than $67,000. (Letter 5; Dkt. No. 77-4, 19-CV-1058

Dkt.; Dkt. No. 16-4, 18-CV-11165 Dkt.) Counsel’s requested award of $40,000 is significantly

lower than this sum. Therefore, the Court approves the requested attorneys’ fees and costs.

       C. Non-Disparagement Clause




                                                 11
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 12 of 16




       The Court finds that the Proposed Settlement’s non-disparagement clause is reasonable.

In this clause, the Parties mutually “agree not to say or publicize things that are insulting or

disparaging about the other Party.” (Proposed Settlement 4, 30.) The clause also contains a

carve-out: “[e]ach of the parties are free to make truthful statements about their experience

litigating their case (except as to statements made at the confidential mediation held on July 9,

2020).” (Id.) Non-disparagement clauses are valid, so long as they contain such a carve-out.

Chandler v. Total Relocation Servs., LLC, No. 15 CIV. 6791 (HBP), 2017 WL 3311229, at *4

(S.D.N.Y. Aug. 2, 2017); Nights of Cabiria, 96 F. Supp. 3d at 180 n.65. Thus, the Court

approves the non-disparagement clause.

       D. Non-Publicity Clause

       The Court finds that the Proposed Settlement’s non-publicity cause imposes reasonable

restrictions on affirmative contact with media, but unreasonable restrictions on use of social

media. This clause states that “Plaintiffs, on behalf of themselves and their counsel, agree not to

take affirmative steps to contact the media or utilize social media to publicize th[e] [Proposed

Settlement] or its terms.” (Proposed Settlement 4, 30.) The clause contains two specific carve-

outs. First, “[i]f contacted by the media regarding th[e] [Proposed Settlement], Plaintiffs and

Plaintiffs’ [C]ounsel are free to make truthful statements about their experience litigating their

case.” (Id.) Second, Plaintiffs’ Counsel is permitted to post a brief description of the lawsuit and

settlement to its website, including a hyperlink to the case dockets. (Id. 4, 30–31.)

       “The overwhelming majority of courts reject the proposition that FLSA settlement

agreements can be confidential.” Armenta v. Dirty Bird Grp., LLC, No. 13-CV-4603, 2014 WL

3344287, at *2 (S.D.N.Y. June 27, 2014); see also Nights of Cabiria, 96 F. Supp. 3d at 177

(same). This is because “a provision that prohibits Plaintiff’s right to discuss the settlement is



                                                 12
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 13 of 16




incompatible with the purposes of the FLSA, namely, to ensure that workers are aware of their

rights.” Arango v. Scotts Co., LLC, No. 17-CV-7174, 2019 WL 117466, at *3 (S.D.N.Y. Jan. 7,

2019) (quotation marks omitted) (collecting cases).

       Courts are split on whether agreements that limit plaintiffs’ ability to contact media are

permissible. Compare Chun Lan Guan v. Long Island Bus. Instute, Inc., No. 15-CV-2215, 2020

WL 1289517, at *3 (E.D.N.Y. Mar. 18, 2020) (approving media restriction because “[a]lthough

these provisions do place some limits on Plaintiffs’ ability to discuss the settlements, the limits

are not absolute and do not restrict Plaintiffs’ general ability to discuss the settlements”);

Pucciarelli v. Lakeview Cars, Inc., No. 16-CV-475, 2017 WL 2778029, at *4 (E.D.N.Y. June 26,

2017) (“[T]he confidentiality provision is not highly restrictive because it pertains only to the

[a]greement . . . .”); Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, No. 13-CV-5008, 2016

WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016) (same, and also noting that “since no one can force

Plaintiffs to opine on the case in the future anyway, it is by no means irrational or improper for

Plaintiffs to compromise words for dollars as part of a global, arms-length settlement”); with

Garcia v. Good for Life by 81, Inc., No. 17-CV-07228, 2018 WL 3559171, at *4–*5 (S.D.N.Y.

July 12, 2018) (“Barring plaintiffs from contacting the media is thus not a trivial infringement on

their ability to spread the word to other workers who may then be able to vindicate their statutory

rights.” (citation and quotation marks omitted)). Courts are also split on whether FLSA

settlements may limit plaintiffs’ ability to post to social media. Compare Burczyk v. Kemper

Corp. Servs., Inc., No. 15-CV-1483, 2017 WL 11511165, at *1 (E.D.N.Y. Mar. 28, 2017)

(rejecting proposed social media restriction because “considering the commonality of which

individuals communicate over the internet, preventing Plaintiffs from posting ‘on any social

media, website, blog or other form or Internet activity’ places a substantial burden on their



                                                  13
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 14 of 16




ability to openly discuss their experience”); Chung v. Brooke's Homecare LLC, No. 17-CV-2534,

2018 WL 2186413, at *2 (S.D.N.Y. May 11, 2018) (finding “too broad” a provision that applied

restrictions to social media); with Flores v. Studio Castellano Architect, P.C., No. 15-CV-9158,

2017 WL 4417697, at *3 (S.D.N.Y. Oct. 2, 2017) (approving a non-disclosure provision “limited

to an agreement not to publicize the terms of the settlement in news or social media”); Lola,

2016 WL 922223, at *2 (finding restriction on social media “is not absolute” and does not limit

“[plainitffs’] general ability to discuss the [s]ettlement”).

        Here, the restriction on affirmative steps to communicate with the media is permissible.

First, it does not prevent Plaintiffs from discussing the Proposed Settlement with their colleagues

and friends who may face similar uncompensated overtime. Second, it limits Plaintiffs’ ability to

speak with the media only about the Proposed Settlement itself. Plaintiffs may still take

affirmative steps to contact the media about matters outside the Proposed Settlement, such as

their allegations. Third, the Proposed Settlement allows Plaintiffs to respond to media inquiries

with “truthful statements about their experience litigating their case.” (Letter 3.) This restriction

is significantly less onerous than no-media restrictions approved by other courts, which in at

least two cases required a scripted response to media inquiries. See Daniels v. Haddad, No. 17-

CV-8067, 2018 WL 6713804, at *2 (S.D.N.Y. Dec. 17, 2018) (requiring the plaintiffs, if

contacted by the media, to “simply refer the inquirer to the public dockets” (record citation and

quotation marks omitted); Lola, 2016 WL 922223, at *2 (requiring the plaintiffs to say “no

comment” or “[t]he matter has been resolved” (record citation and quotation marks omitted)).

        The Court finds that the restriction on use of social media is impermissible. Since

individuals regularly use the internet to communicate with friends, colleagues, and family,

restricting Plaintiffs ability to use it “places a substantial burden on their ability to openly discuss



                                                  14
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 15 of 16




their experience litigating the lawsuit and entering into the [Proposed Settlement].” Burczyk,

2017 WL 11511165, at *1. This is incompatible with the statutory purpose to “ensure that

workers are aware of their rights.” Arango, 2019 WL 117466, at *3. It is true that the Proposed

Settlement restricts only efforts “to publicize” the agreement. (Proposed Settlement 4, 30.)

However, this provides little comfort “[g]iven the broad range of meanings which can be

imputed to the word ‘publicize[.]’” Alfajr Printing & Pub. Co. v. Zuckerman, 646 N.Y.S.2d 858,

861 (N.Y. App. Div. 1996).6

       E. Release

       The Proposed Settlement contains a release clause. The release states: “Plaintiffs, for

themselves and Releasors, knowingly and voluntarily release and forever discharge Releasees of

and from any and all Wage Claims of any kind or nature, whether known or unknown, arising up

to and through the date of final approval by the Court of this [Proposed Settlement], which may

exist against Defendants . . . .” (Proposed Settlement 4, 31.) “Wage Claims” are defined for

Dispatcher Plaintiffs as “any and all claims Plaintiffs have made pursuant to the [FLSA] and the

[NYLL].” (Id. 28.) For Driver Plaintiffs, “Wage Claims” includes the above as well as “any

additional FLSA or NYLL claims concerning the hours worked by Plaintiffs or wages paid (or

not paid) to Plaintiffs.” (Id. 2.) The Parties note that the release is broader than the allegations in

the Complaint, (Driver Compl.), because “Plaintiffs identified other claims . . . that were not part




       6
          Courts in the Second Circuit have found that restrictions binding both plaintiffs and
defendants are more likely to be reasonable. See, e.g., Good for Life by 81, 2018 WL 3559171,
at *5 (rejecting no-media provision that “applie[d] to [the] plaintiffs only”); Chung, 2018 WL
2186413, at *2 (noting that “[the] provision imposes equal obligations on both [the p]laintiffs
and [the d]efendants”); Haddad, 2018 WL 6713804, at *2 (finding “the non-disclosure provision
benefits [the p]lainitffs as well as [the d]efendants”). Here, the proposed restriction applies only
to Plaintiffs. (Proposed Settlement 4, 30.) This factor strengthens the rationale for rejecting the
proposed social media restriction.
                                                  15
        Case 7:18-cv-11165-KMK Document 17 Filed 09/17/20 Page 16 of 16




of the Complaint.” (Letter 5.) Releases must generally be limited to wage and hour issues, see

Cheeks, 796 F.3d 199 at 206, and “may include claims not presented and even those which could

not have been presented, but only when the released conduct arises out of the identical factual

predicate as the settled conduct,” Nights of Cabiria, 96 F. Supp. 3d at 181 (citation and quotation

marks omitted). Here, “while broad, the terms of the release[s] . . . relate[] specifically to wage

and hour issues without encompassing, for example, prospective [or] discrimination claims.”

Pucciarelli, 2017 WL 2778029, at *3 (citations and quotation marks omitted); cf. Rojas v. Bronx

Moon LLC, No. 17-CV-5825, 2018 WL 4931540, at *3 (S.D.N.Y. Oct. 10, 2018) (rejecting

proposed settlement releasing “any and all FLSA claims and NYLL claims of any kind or

nature”).7 Therefore, the Court approves the Release.

                                           III. Conclusion

       For the foregoing reasons, the Parties’ request for approval of their Proposed Settlement

is denied without prejudice. The Parties may reapply for approval of a settlement that eliminates

or tailors the provision restricting use of social media.

SO ORDERED.

DATED:         September 17, 2020
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




       7
         This Court has previously stated that “any release provision must be limited to the
claims at issue in this action,” Lazaro-Garcia v. Sengupta Food Servs., No. 15-CV-4259, 2015
WL 9162701, at *2 (S.D.N.Y. Dec. 15, 2015). In Sengupta Food and other cases like it, this
Court and others rejected proposed settlements that seek to “erase all liability whatsoever in
exchange for partial payment of wages.” Id. (citation and quotation marks omitted); see also
Flood v. Carlson Restaurants Inc., No. 14-CV-2740, 2015 WL 4111668, at *2 (S.D.N.Y. July 6,
2015); Camacho, 2014 WL 6985633, at *4. As discussed, the release clauses here is
appropriately narrowed.
                                                  16
